     Case: 2:21-cv-02315-SDM-CMV Doc #: 1 Filed: 05/07/21 Page: 1 of 9 PAGEID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

JOE MUSTARD                                        )     CASE NO.
3683 Whetstone River Road S                        )
Marion, Ohio 43301                                 )     JUDGE:
                                                   )
                              Plaintiff,           )
                                                   )
                        v.                         )     COMPLAINT FOR DAMAGES
                                                   )     AND INJUNCTIVE RELIEF
TRIMEN, INC.                                       )
c/o Maribeth Deavers                               )     (JURY DEMAND ENDORSED
Registered Agent                                   )     HEREIN)
2 Miranova Place                                   )
Suite 700                                          )
Columbus, Ohio 43215                               )
                                                   )
                                                   )
                                                   )
                               Defendant.


         Plaintiff, Joe Mustard, by and through undersigned counsel, as his Complaint against

Defendant, states and avers the following:

                                             PARTIES

1.     Plaintiff Mustard is a resident of the City of Marion, County of Marion, State of Ohio.

2.     Defendant Trimen, Inc. is an Ohio for-profit corporation.

3.     Trimen, Inc. does business as Amanda Plumbing, an Ohio registered trade or fictious name.

4.     Amanda Plumbing’s principal place of business in Ohio is in the City of Delaware, County

       of Delaware, State of Ohio.

5.     Amanda Plumbing was at all times hereinafter mentioned an employer within the meaning

       of 42 U.S.C. § 12101 et seq.
     Case: 2:21-cv-02315-SDM-CMV Doc #: 1 Filed: 05/07/21 Page: 2 of 9 PAGEID #: 2




                                 JURISDICTION AND VENUE

6.     This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Mustard is

       alleging federal law claims under the Americans with Disabilities Act, 42 U.S.C. § 12101 et

       seq. (“ADA”).

7.     All material events alleged in this Complaint occurred in Delaware County, Ohio.

8.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

9.     Within 300 days of the conduct alleged below, Mustard filed a Charge of Discrimination

       with the Equal Employment Opportunity Commission (“EEOC”), Charge No. 532-2020-

       02594, against Amanda Plumbing (“Mustard EEOC Charge”).

10.    On or about February 23, 2021, the EEOC issued and mailed a Dismissal and Notice of

       Rights regarding the Charges of Discrimination brought by Mustard against Amanda

       Plumbing, giving Mustard the right to sue within 90 days.

11.    The Notice and Dismissal of Rights has been attached hereto as Plaintiff’s Exhibit A.

12.    Mustard has filed this Complaint within 90 days of receipt of the Dismissal and Notice of

       Rights.

13.    Mustard has properly exhausted his administrative remedies, pursuant to 29 C.F.R. §

       1614.407(b).

                                           FACTS

14.    Mustard is a former employee of Amanda Plumbing.

15.    Mustard began working for Amanda Plumbing in 2016.

16.    Mustard was terminated by Amanda Plumbing on January 30, 2020.

17.    Mustard was working as a technician at the time of his termination.



                                                .2
  Case: 2:21-cv-02315-SDM-CMV Doc #: 1 Filed: 05/07/21 Page: 3 of 9 PAGEID #: 3




18.   At all times, Mustard was qualified for his position.

19.   In or around December 2018, Mustard began suffering from severe migraine headaches

      (“Medical Condition”).

20.   Mustard’s Medical Condition grew more severe over time.

21.   Mustard’s Medical Condition was so severe that, on at least two separate occasions, he went

      to the emergency room while employed by Amanda Plumbing to obtain relief and treatment

      from its effects.

22.   Mustard was under the care of a physician who diagnosed his Medical Condition.

23.   Mustard’s physician prescribed different medications to Mustard to treat his Medical

      Condition.

24.   Despite taking prescription medication intended to treat his Medical Condition, Mustard

      continued to suffer from severe migraines at least once per week.

25.   In or around June 2019, Mustard informed Amanda Plumbing of his Medical Condition.

26.   Mustard informed both Dough Hines and Amanda Hines, principals of Amanda Plumbing,

      of his Medical Condition.

27.   In or around June 2019, Mustard requested of Amanda Plumbing an accommodation for his

      Medical Condition.

28.   In or around June 2019, Mustard requested that Amanda Plumbing accommodate his Medical

      Condition by permitting him to take a day off work when he was suffering from his Medical

      Condition.

29.   Mustard’s Medical Condition constituted a disability.

30.   Mustard was disabled.

31.   In the alternative, Amanda Plumbing perceived Mustard as having a disability.



                                                 .3
  Case: 2:21-cv-02315-SDM-CMV Doc #: 1 Filed: 05/07/21 Page: 4 of 9 PAGEID #: 4




32.   In or around June 2019, after Mustard had disclosed his Medical Condition and requested an

      accommodation, Amanda Plumbing began deducting money from Mustard’s paychecks.

33.   Amanda Plumbing claimed that these deductions were for alleged errors Mustard had made

      on projects.

34.   Amanda Plumbing did not explain how they determined the facts or amounts of the money

      being deducted from Mustard’s paychecks.

35.   Amanda Plumbing’s actions were taken in response to Mustard’s disclosure of his Medical

      Condition to Amanda Plumbing.

36.   Amanda Plumbing’s actions were discriminatory.

37.   Amanda Plumbing expressed concerns to Mustard that his Medical Condition could affect

      his work.

38.   On January 30, 2020, Amanda Plumbing terminated Mustard’s employment.

39.   Doug Hines told Mustard that he was being terminated because of his Medical Condition.

40.   Doug Hines told Mustard that his Medical Condition prevented him from performing his job.

41.   On information and belief, Amanda Plumbing has a progressive disciplinary policy

      (“Discipline Policy”).

42.   On information and belief, Amanda Plumbing’s Discipline Policy includes coaching, verbal

      and written warnings, and suspension prior to termination, depending upon the infraction.

43.   Termination is the highest level of discipline in the Discipline Policy.

44.   Amanda Plumbing knowingly skipped progressive disciplinary steps in terminating Mustard.

45.   Amanda Plumbing knowingly terminated Mustard’s employment.

46.   Amanda Plumbing knowingly took an adverse employment action against Mustard.

47.   Amanda Plumbing knowingly took an adverse action against Mustard.



                                                 .4
  Case: 2:21-cv-02315-SDM-CMV Doc #: 1 Filed: 05/07/21 Page: 5 of 9 PAGEID #: 5




48.   Amanda Plumbing intentionally skipped progressive disciplinary steps in terminating

      Mustard.

49.   Amanda Plumbing intentionally terminated Mustard’s employment.

50.   Amanda Plumbing intentionally took an adverse employment action against Mustard.

51.   Amanda Plumbing intentionally took an adverse action against Mustard.

52.   Amanda Plumbing knew that skipping progressive disciplinary steps in terminating Mustard

      would cause him harm, including economic harm.

53.   Amanda Plumbing knew that terminating Mustard would cause him harm, including

      economic harm.

54.   Amanda Plumbing willfully skipped progressive disciplinary steps in terminating Mustard.

55.   Amanda Plumbing willfully terminated Mustard’s employment.

56.   Amanda Plumbing willfully took an adverse employment action against Mustard.

57.   Amanda Plumbing willfully took an adverse action against Mustard.

58.   Mustard was treated differently than similarly situated employees because of his disability.

59.   Mustard was treated differently than similarly situated employees because of his perceived

      disability.

60.   Amanda Plumbing’s stated reason for terminating Mustard was a pretext for disability

      discrimination.

COUNT I: DISABILITY DISCRIMINATION IN VIOLATON OF AMERICANS WITH

                        DISABILITY ACT, 42 U.S.C. § 12101 ET SEQ.

61.   Mustard restates each and every prior paragraph of this Complaint, as if it were fully restated

      herein.

62.   Mustard’s Medical Condition constituted a physical impairment.



                                                 .5
  Case: 2:21-cv-02315-SDM-CMV Doc #: 1 Filed: 05/07/21 Page: 6 of 9 PAGEID #: 6




63.   Mustard’s Medical Condition substantially impaired one or more of his major life activities,

      including working.

64.   In the alternative, Amanda Plumbing perceived Mustard as disabled.

65.   In the alternative, Amanda Plumbing perceived Mustard’s condition to substantially impair

      one or more of his major life activities, including working.

66.   Amanda Plumbing treated Mustard differently than other similarly situated employees based

      on his disability.

67.   Amanda Plumbing treated Mustard differently than other similarly situated employees based

      on his perceived disability.

68.   Amanda Plumbing violated the Americans with Disabilities Act when it terminated Mustard.

69.   As a direct and proximate result of Amanda Plumbing’s conduct, Mustard suffered and will

      continue to suffer damages, including economic, emotional distress, and physical sickness

      damages.

COUNT II: FAILURE TO ACCOMODATE UNDER AMERICANS WITH DISABILITY
                      ACT, 42 U.S.C. § 12101 ET SEQ.

70.   Mustard informed Amanda Plumbing of his disability.

71.   Mustard requested accommodations from Amanda Plumbing to assist with his disability.

72.   Mustard’s requested accommodations were reasonable.

73.   There was an accommodation available that would have been effective and would have not

      posed an undue hardship to Amanda Plumbing.

74.   Amanda Plumbing failed to engage in the interactive process of determining whether

      Mustard needed an accommodation.

75.   Amanda Plumbing failed to provide an accommodation.




                                                 .6
  Case: 2:21-cv-02315-SDM-CMV Doc #: 1 Filed: 05/07/21 Page: 7 of 9 PAGEID #: 7




76.    Amanda Plumbing violated 42 U.S.C. §12101 et seq. by failing to provide Mustard a

       reasonable accommodation.

77.    As a direct and proximate result of Amanda Plumbing’s conduct, Mustard suffered and will

       continue to suffer damages, including economic, emotional distress and physical sickness

       damages.

                                      PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Mustard requests judgment against Defendant and for an Order:

(a) Requiring Defendant to restore Mustard to one of the positions to which he was entitled by

      virtue of his application and qualifications, and expunge Mustard’s personnel file of all

      negative documentation;

(b) Awarding against Defendant compensatory and monetary damages to compensate Mustard for

      physical injury, physical sickness, lost wages, emotional distress, and other consequential

      damages, in an amount to be determined at trial;

(c) Awarding damages, including actual, general, special, incidental, statutory, punitive, treble,

      liquidated, and consequential to Mustard in an amount to be determined at trial;

(d) Awarding pre-judgment and post-judgment interest as provided by law;

(e) Awarding reasonable attorneys’ fees and non-taxable costs for Mustard’s claims as allowable

      under law;

(f) Awarding the taxable costs of this action; and,

(g) Awarding such other and further relief that this Court deems necessary and proper.




                                                  .7
Case: 2:21-cv-02315-SDM-CMV Doc #: 1 Filed: 05/07/21 Page: 8 of 9 PAGEID #: 8




                                          Respectfully submitted,


                                          /s/ Sean Costello      _______
                                          Trisha Breedlove (0095852)
                                          Sean Costello (0068612)
                                          THE SPITZ LAW FIRM, LLC
                                          1103 Schrock Road, Suite 307
                                          Columbus, Ohio 43229
                                          Phone: (216) 291-4744
                                          Fax: (216) 291-5744
                                          Email: trisha.breedlove@spitzlawfirm.com
                                                  sean.costello@spitzlawfirm.com

                                          Attorneys for Plaintiff Joe Mustard




                                     .8
    Case: 2:21-cv-02315-SDM-CMV Doc #: 1 Filed: 05/07/21 Page: 9 of 9 PAGEID #: 9




-
                                       JURY DEMAND

        Plaintiff Joe Mustard demands a trial by jury by the maximum number of jurors permitted.


                                                    /s/ Sean Costello    ______
                                                    Sean Costello (0068612)
                                                    THE SPITZ LAW FIRM, LLC




                                               .9
